Citation Nr: 1426159	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date prior to March 18, 2009, for the grant of an increased rating to 40 percent for gout of the left foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to February 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  An April 2006 rating decision granted service connection for gout of the left foot, assigning an initial 0 percent rating, effective March 1, 2005, the day following separation from the military.  The Veteran timely perfected his appeal to the initial noncompensable evaluation for gout of the left foot to the Board. 

2.  On March 18, 2009, the RO received a signed statement from the Veteran indicating he wished to withdraw his appeal at that time.

3.  On the same day, March 18, 2009, the Veteran's representative submitted a statement seeking compensation for any and all residuals of the Veteran's service connected hallux valgus, status post bunionectomy and gout.

4.  Based on the statement and development thereafter, the RO awarded an increased rating for gout to 40 percent, effective the date of his representative's statement received on March 18, 2009.

5.  Prior to the receipt of the claim on March 18, 2009, there were no pending requests for an increased rating for gout of the left foot that remained unadjudicated.  

6.  The Veteran's left foot gout has been manifested by at least three incapacitating exacerbations per year, to include during the year preceding the March 18, 2009 statement.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of February 18, 2008, but no earlier, for the grant of an increased rating to 40 percent for gout of the left foot have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
 
The Veteran's earlier effective date claim for an increased rating for gout is a "downstream" element of the RO's grant of the increased rating in the currently appealed rating decision.  For such a downstream issue, notice is not required in cases where such notice was afforded for the originating issue of entitlement to an increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  Such notice was provided in preadjudication letters dated May 2009 and July 2009.  After the Veteran appealed the effective date, the claim was again readjudicated by the RO in a January 2012 statement of the case.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the evidence of record.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

A specific medical examination in connection with the earlier effective date claim here is not necessary as the question of when an increase in disability is factually ascertainable and is answered by the Board based on the evidence of record.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

Earlier Effective Date for the Grant of an Increased Rating to 40 percent for Gout of the Left Foot Prior to March 18, 2009

Legal Criteria

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An informal claim for increased benefits will be accepted based on (1) VA or uniformed services reports of examination or hospitalization, (2) evidence from a private physician or layman, or (3) records submitted by a State or other institutions.  38 C.F.R. § 3.157(b) (2013).  With respect to VA examination or hospitalization records, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  With respect to evidence from a private physician or layman, the date of receipt of such evidence by VA will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(2).

Factual Analysis

By way of background, the Veteran underwent a bunionectomy in September 2000 during his military service.  Those surgical records suggested the presence of not only hallux valgus of the left toe, but also gout.  A substance suspected to be "gouty crystals" were observed, but the pathologist ultimately found "no unequivocal evidence of gouty tophi."  

An April 2006 rating decision granted service connection gout of the left foot and a noncompensable rating was assigned effective March 1, 2005, the day following separation from military service.  The Veteran perfected an appeal of the noncompensable evaluation to the Board in December 2007.  In a signed statement, the Veteran withdrew his appeal on March 18, 2009.  

That same day, the Veteran's representative submitted a statement seeking compensation for any and all residuals of the Veteran's in-service bunionectomy.  The RO treated the statement as a new increased rating claim for, among other things, gout of the left foot.  Thus, the RO treated the date of claim as March 18, 2009.

With regard to "date of claim" the Board finds no evidence of any unadjudicated increased rating claims prior to March 18, 2009.  In light of the Veteran's signed withdrawal of the prior appeal on March 18, 2009 and the subsequent statement requesting compensation for any and all residuals of the Veteran's in-service bunionectomy, the Board finds the date of claim is March 18, 2009, but no earlier.

As noted above, the effective date for an increased rating can precede the date of claim if the increase in disability is factually ascertainable prior to the date of claim by one year or less.  See 38 C.F.R. § 3.400(o)(2).  Thus, the pertinent inquiry here is whether the Veteran's gout increased in severity at any time in the year preceding the March 18, 2009 date of claim.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes it did.

Gout is rated for rheumatoid arthritis, by analogy.  38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2013).  Chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, will be rated under the appropriate diagnostic codes of the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  If noncompensable under the codes, a 10 percent rating is appropriate for each major joint of group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

A 20 percent rating is warranted where the active process causes one or two exacerbations a year in a well-established diagnosis.  Id.  A 40 percent rating is applied for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 60 percent rating is applied for weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A 100 percent rating is awarded for constitutional manifestations associated with active joint involvement, total incapacitating.  Id.

A 40 percent rating for the service-connected gout was granted, effective March 18, 2009, as the RO found the service-connected gout was manifested by three or more incapacitating exacerbations per year.  

The Veteran was afforded a VA examination in July 2009 where the Veteran complained of swelling in his left great toe with pain and flare-ups that render him incapacitated several times a year.  The Veteran's treatment includes medication as well as avoidance of certain foods, such as red meat.  At that time, the examiner noted the number of attacks increased from 1 to 2 a year to "several" a year.  So far in 2009, the Veteran identified three separate attacks, to include February 2009, April 2009, and June 2009.  The examination report is consistent with VA outpatient treatment records and the Veteran's own statements indicating complaints of flare-ups that cause him to miss several days of work at a time.  

Aside from the specific attacks noted by the July 2009 VA examiner, it is unclear how many attacks specifically occurred in the year preceding March 18, 2009.  Clearly, the Veteran had one attack in February 2009 as itemized by the July 2009 VA examiner, and the Veteran submitted private medical evidence of at least one flare-up in September 2008.  In light of the medical evidence and the Veteran's lay statements, the Board will resolve any reasonable doubt in favor of the Veteran.  

To the extent the increase in disability preceded the claim by more than a year (i.e., beyond March 18, 2008), the regulations prohibit an earlier effective date.  See 38 C.F.R. § 3.400(o)(2) (if an increase in disability precedes the claim by a year or less, the effective date will be the that the increase is shown to have occurred, but if an increase in disability precedes the claim by more than a year, the date that the claim is received controls). 

In short, in light of the Veteran's prior withdrawal of his appeal, the Veteran's date of claim for an increased rating is March 18, 2009, and no earlier.  The medical evidence, however, suggests the increase in disability occurred during the year preceding March 18, 2009.  A specific date of increase is not clear, but a date earlier than March 18, 2008 is prohibited under the pertinent regulations.  Id.  Thus, resolving all reasonable doubt in favor of the Veteran an earlier effective date of March 18, 2008, but no earlier, is warranted.    


ORDER

An effective date of February 18, 2008, for the grant of an increased rating to 40 percent for gout of the left foot is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


